Exhibit 10.1

FIFTH AMENDMENT TO THE SECOND AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP

        THIS FIFTH AMENDMENT (this “Amendment”) TO THE SECOND AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP
LIMITED PARTNERSHIP (the “Second Amended and Restated Partnership Agreement”) is
entered into effective as of February 1, 2005, and is made by, between, and
among TAUBMAN CENTERS, INC., a Michigan corporation (“TCO”), TG PARTNERS LIMITED
PARTNERSHIP, a Delaware limited partnership (“TG”), and TAUB-CO MANAGEMENT,
INC., a Michigan corporation (“Taub-Co”), who, as the Appointing Persons,
pursuant to Section 13.11 of the Second Amended and Restated Partnership
Agreement, have the full power and authority to amend the Second Amended and
Restated Partnership Agreement on behalf of all of the partners of The Taubman
Realty Group Limited Partnership, a Delaware limited partnership (the
“Partnership”), with respect to the matters herein provided. (Capitalized terms
used herein that are not herein defined shall have the meanings ascribed to them
in the Second Amended and Restated Partnership Agreement.)

Recitals:

    A.        On September 30, 1998, TCO, TG, and Taub-Co entered into the
Second Amended and Restated Partnership Agreement as an amendment and
restatement of the then-existing partnership agreement (the “Amended and
Restated Partnership Agreement”), as authorized under Section 13.11 of the
Amended and Restated Partnership Agreement.

    B.        On March 4, 1999, TCO, TG, and Taub-Co entered into a First
Amendment to the Second Amended and Restated Partnership Agreement to facilitate
a proposed pledge of Units of Partnership Interest in the Partnership.

    C.        On September 3, 1999, TCO, TG, and Taub-Co entered into a Second
Amendment to the Second Amended and Restated Partnership Agreement to provide
for the contribution of preferred capital in exchange for a preferred equity
interest.

    D.        On May 2, 2003, TCO, TG, and Taub-Co entered into a Third
Amendment to the Second Amended and Restated Partnership Agreement to provide
for the issuance of Series E Units of Partnership Interest in exchange for a
contribution of cash to the Partnership.

    E.        On December 31, 2003, TCO, TG and Taub-Co entered into a Fourth
Amendment to the Second Amended and Restated Partnership Agreement (the Second
Amended and Restated Partnership Agreement, as amended, is hereinafter referred
to as the “Partnership Agreement”), to change the term of the Partnership and to
amend Schedule E to the Partnership Agreement.

    F.        On October 14, 2004, G.K. Las Vegas Limited Partnership (“G.K. Las
Vegas”) converted sixty-two thousand four hundred ninety-nine (62,499) Series E
Units of Partnership Interest to sixty-two thousand four hundred ninety-nine
(62,499) Units of Partnership Interest in the Partnership and immediately
accepted the Continuing Offer with respect to all such Units of Partnership
Interest.

    G.        On January 11, 2005, G.K. Las Vegas Limited Partnership (“G.K. Las
Vegas”) converted six hundred ninety-four thousand three hundred seventy-five
(694,375) Series E Units of Partnership Interest to six hundred ninety-four
thousand three hundred seventy-five (694,375) Units of Partnership Interest in
the Partnership and immediately accepted the Continuing Offer with respect to
all such Units of Partnership Interest.

    H.        G.K. Las Vegas has requested the right to, and the Partnership has
agreed that G.K. Las Vegas may, without any conditions or restrictions, convert
all of the remaining Series E Units of Partnership Interest to Units of
Partnership Interest in the Partnership.

--------------------------------------------------------------------------------

    I.        On the date of this Amendment, all the remaining Series E Units
were converted to Units of Partnership Interest in the Partnership, and as
authorized under Section 13.11 of the Partnership Agreement, the parties hereto
wish to further amend the Partnership Agreement to evidence the conversion of
all of the remaining Series E Units of Partnership Interest to Units of
Partnership Interest in the Partnership and for certain other reasons.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree
that the Partnership Agreement is amended as follows:

    1.        Article II of the Partnership Agreement is hereby amended to
delete the following definitions: “Continuing Offer,” “Conversion Notices,”
“NYSE,” “Organic Change,” “Series E Units of Partnership Interest,” “Series E
Partnership Interest Certificate” and “Series E Partnership Interest
Certificates,” “TCO Common Stock,” “Trading Day,” and “TRG Change of Control.”

    2.        Article II of the Partnership Agreement is hereby further amended
by deleting the definitions of “Fractional Unit,” “Limited Partner” and “Limited
Partners,” “Partner” and “Partners,” “Partnership Interest Ledger,” “Record
Partner,” and “Required Distribution Amount” in their entirety, and by inserting
the following new definitions in the place thereof:

  “Fractional Unit” means a portion of, or less than the whole of, a Unit of
Partnership Interest.


  “Limited Partner” and “Limited Partners” are (i) those Persons identified as
such on Schedule A hereto, in their capacities as limited partners of the
Partnership, (ii) the successors to any portion or all of the Partnership
Interest of those Persons identified as Limited Partners on Schedule A hereto
who are admitted to the Partnership as limited partners pursuant to Section 8.2
hereof, (iii) any Parity Preferred Partner and any permitted transferee of a
Parity Preferred Partner who has been admitted to the Partnership as a limited
partner pursuant to Section 8.2 hereof, and (iv) any Person or Persons to whom
an Additional Interest as a limited partner is issued pursuant to Section 8.4
hereof and who is admitted to the Partnership as a limited partner pursuant to
Section 8.2 hereof.


  “Partner” and “Partners” are (i) those Persons named in the Preamble to this
Agreement, (ii) the successors to any portion or all of the Partnership Interest
of those Persons named in the Preamble to this Agreement who are admitted as a
Partner or Partners pursuant to Section 8.2 hereof, (iii) any Parity Preferred
Partner and any permitted transferee of a Parity Preferred Partner who has been
admitted to the Partnership as a limited partner pursuant to Section 8.2 hereof,
and (iv) any Person or Persons to whom a Partnership Interest has been issued
pursuant to Section 8.4 hereof and who is admitted to the Partnership pursuant
to Section 8.2 hereof.


  “Partnership Interest Ledger” means a ledger maintained at the principal
office of the Partnership that shall set forth, among other things, the name and
address of each Partner and the nature of the Partnership Interest of each
Partner, the number of Units of Partnership Interest held by each Partner, if
any, and the current Percentage Interest of each Partner, if any.


  “Record Partner” means a Person set forth as a Partner on the books and
records of the Partnership. No Person other than a Person that was a Partner on
the Effective Date shall be a Record Partner until such Person has become a
substitute Partner in the Partnership pursuant to Section 8.2 hereof, or has
acquired an Additional Interest or an Incentive Interest pursuant to Section 8.4
hereof and, in each such case, has become a Partner in the Partnership pursuant
to Section 8.4 hereof. Notwithstanding the foregoing, a Parity Preferred Partner
is a Record Partner.”


2

--------------------------------------------------------------------------------

  “Required Distribution Amount” means an amount, as set forth in the Annual
Budget, equal to the aggregate cash (or cash per Unit of Partnership Interest)
to be distributed to the Partners for such Partnership Fiscal Year, as such
amount may be increased or decreased from time to time by the Managing General
Partner, in consultation with the Manager, but in no event less than the
Estimated Minimum Distribution Amount.”


    3.        The heading to Article IV is hereby amended to delete the
reference to “Series E Units of Partnership Interest;"immediately following
“Units of Partnership Interest;” and to delete “Series E Partnership Interest
Certificates;” immediately following “Partnership Interest Certificates.”

    4.        Section 4.6 of the Partnership Agreement is hereby deleted in its
entirety, and the following new Section 4.6 is inserted in the place thereof:

        "Section        4.6 Partnership Interests; Units of Partnership
Interest; Percentage Interests.

    (a)        For the purpose of this Agreement, the term “Partnership
Interest” means, with respect to a Partner, such Partner’s right to the
allocations (and each item thereof) specified in Section 5.1 hereof and
distributions from the Partnership, its share of expenditures of the Partnership
described in Section 705(a)(2)(B) of the Code (or treated as such under
Regulations Section 1.704-1(b)(2)(iv)(i)) and its rights of management, consent,
approval, or participation, if any, as provided in this Agreement. Each
Partner’s Partnership Interest (other than TCO’s Preferred Equity and other than
a Parity Preferred Partner’s Parity Preferred Equity) shall be divided into
units (herein referred to collectively as the “Units of Partnership Interest”
and individually as a “Unit of Partnership Interest”). Each Partner’s
Partnership Interest (other than TCO’s Preferred Equity and other than a Parity
Preferred Partner’s Parity Preferred Equity) shall be represented by that number
of Units of Partnership Interest set forth opposite such Partner’s name on
Schedule A attached hereto, as such Schedule may be amended from time to time
pursuant to Section 4.8, Article VIII or Article X hereof. The Partnership may
issue additional Units of Partnership Interest in accordance with Section 8.4
hereof. The Partnership and TCO shall conduct their respective operations, to
the extent they are able to do so, so that one Unit of Partnership Interest will
be equal in value to one (1) share of TCO’s common stock.


    (b)        For the purpose of this Agreement, the term “Percentage Interest”
means, with respect to each Partner (other than a Parity Preferred Partner), the
percentage set forth opposite such Partner’s name on Schedule A attached hereto,
as such Schedule may be amended from time to time pursuant to Section 4.8,
Article VIII or Article X hereof, and shall


3

--------------------------------------------------------------------------------

    at        any time be equal to a fraction, the numerator of which is the
aggregate number of Units of Partnership Interest held by such Partner, and the
denominator of which is the aggregate number of all Units of Partnership
Interest that are issued and outstanding. Solely for purposes of calculating
Percentage Interests, no interest in the Partnership that is Preferred Equity or
Parity Preferred Equity shall be taken into account.”


    5.        Section 4.7 is hereby amended by deleting “; Series E Partnership
Interest Certificates” from the heading thereof and by deleting “(a)” before the
first paragraph thereof.

    6.        Section 4.7 is further amended by deleting paragraph (b) at the
end thereof.

    7.        Section 4.8 of the Partnership Agreement is hereby deleted in its
entirety, and the following is substituted in the place thereof:

        "Section 4.8 Purchase of Fractional Units of Partnership Interest;
Adjustment of Units of Partnership Interest.

          If as a result of any division or combination of Units of Partnership
Interest (as provided below in this Section 4.8) or Transfer or issuance of
Units of Partnership Interest, there shall be outstanding any Fractional Unit,
the Managing General Partner may, but shall not be obligated to, at any time
cause the Partnership to purchase such Fractional Unit, in which event the
Partner holding such Fractional Unit shall sell such Fractional Unit to the
Partnership for an amount equal to the fair market value of such Fractional Unit
as determined in good faith by the Managing General Partner.


          The Managing General Partner, in good faith, may, from time to time,
divide or combine all Units of Partnership Interest then issued and outstanding;
provided, however, that in no event shall the Managing General Partner combine
the Units of Partnership Interest unless the fair market value of each resulting
Unit of Partnership Interest is One Hundred Thousand Dollars ($100,000) or less.
Accordingly, divisions or combinations of Units of Partnership Interest may
provide for fractional ratios. In the event of any such action to combine or
divide Units of Partnership Interest as provided in this Section 4.8, after such
division or combination, all references in this Agreement to a number of Units
of Partnership Interest shall be combined or divided by the same divisor or
multiplier, as the case may be. Any action to divide or combine Units of
Partnership Interest pursuant to this Section 4.8 shall be effective on the date
set forth as the effective date for such action, and each Partner or


4

--------------------------------------------------------------------------------

  Person to whom a Unit of Partnership Interest has been pledged shall have the
right to request a certification from the Partnership as to the date of the last
division or combination of Units of Partnership Interest. Promptly following any
such action, Schedule A shall be amended to reflect such action, notice of such
action shall be provided to each of the Partners and to any Person to whom a
Unit of Partnership Interest has been pledged (provided the Partnership shall
have received notice of such Pledge and the identity and address of such
pledgee), and appropriate substitute Partnership Interest Certificates shall be
issued as of the effective date of such action, in exchange for outstanding
Partnership Interest Certificates pursuant to such terms as shall be established
by the Managing General Partner. For the purpose of this Section 4.8, fair
market values shall be as determined in good faith by the Managing General
Partner.”


    8.        Section 5.1 of the Partnership Agreement is hereby amended by
deleting paragraph (b) thereof in its entirety, and by inserting the following
new paragraph (b) in the place thereof:

    “(b)        Except as otherwise provided in Section 5.1(d) or 5.1(f) hereof,
the Profits and Losses of the Partnership (and each item thereof) for each
Partnership Fiscal Year shall be allocated among the Partners in accordance with
this Section 5.1(b).


    (1)                      Profits shall be allocated:


    (A)        first, to TCO, in an amount equal to the excess, if any, of the
cumulative amount of Losses allocated to TCO pursuant to Section 5.1(b)(2)(C)
hereof over the cumulative amount of Profits allocated to TCO pursuant to this
Section 5.1(b)(1)(A); and then


    (B)        second, to the Parity Preferred Partners, in an amount equal to
the Unallocated Parity Preferred Return with respect to each series
(proportionate as to such Unallocated Parity Preferred Return among each
series); and then


    (C)        third, to the Parity Preferred Partners, in an amount equal to
the excess, if any, of the cumulative amount of Losses allocated to the Parity
Preferred Partners pursuant to Section 5.1(b)(2)(B) hereof over the cumulative
amount of Profits allocated to the Parity Preferred Partners pursuant to this
Section


5

--------------------------------------------------------------------------------

  5.1(b)(1)(C) (proportionate as to the amount of such excess among each
series); and then


      (D)       fourth, to the Partners in an amount equal to the excess, if
any, of the cumulative amount of Losses allocated to the Partners pursuant to
Section 5.1(b)(2)(D) hereof over the cumulative amount of Profits allocated to
the Partners pursuant to this Section 5.1(b)(1)(D) (proportionate as to such
excess amounts); and then


    (E)        fifth, to the Partners holding Units of Partnership Interest in
accordance with their respective Percentage Interests; provided, however, that
Profits for any Partnership Fiscal Year allocated to the Parity Preferred
Partners may be limited if so provided in the Designation, Distribution,
Redemption, Exchange, and Consent Provisions of the applicable series.


    (2)               Losses shall be allocated:


    (A)        first, to Partners holding Units of Partnership Interest until
the Adjusted Capital Account Balances of all such Partners are reduced to zero,
excluding, for purposes of calculating TCO’s Adjusted Capital Account Balance,
the Preferred Equity (in proportion to such positive Adjusted Capital Account
Balances (excluding the Preferred Equity)); and then


    (B)        second, to the Parity Preferred Partners until the Adjusted
Capital Account Balances of the Parity Preferred Partners are reduced to zero
(in proportion to such positive Adjusted Capital Account Balances); and then


    (C)        third, to TCO until the Adjusted Capital Account Balance of TCO,
including the Preferred Equity, is reduced to zero; and then


    (D)        fourth, to the General Partners or any Limited Partner which has
made an election under Section 11.1(d) hereof, in proportion to their respective
Percentage Interests.”


    9.        Section 8.1(b) of the Partnership Agreement is hereby amended by
deleting the first paragraph thereof and by inserting the following:

6

--------------------------------------------------------------------------------

    “(b)        A Partner (other than TCO or a Parity Preferred Partner) may
Transfer all or any portion of its Partnership Interest (but not less than one
(1) Unit of Partnership Interest) to any other Partner (other than a Parity
Preferred Partner), or to one (1) or more members of such Partner’s Immediate
Family, or to a Family Trust, or to any Qualified Institutional Transferee
(other than a Parity Preferred Partner), or to an entity consisting of or owned
entirely by one (1) or more of the foregoing Persons, or to the Partnership, or,
in the event that a Partner is a partnership, or other entity (other than TCO
and other than a Qualified Institutional Transferee that is not a QIT Entity),
to one (1) or more of the constituent partners, or owners of such Partner or
other entity, or to one (1) or more members of the respective Immediate Families
or Family Trusts of the constituent partners, or owners of such Partner or other
entity, or to any Qualified Institutional Transferee (other than a Parity
Preferred Partner), or to an entity consisting of or owned entirely by one (1)
or more of the foregoing Persons, or to the Partnership, provided that, in each
case, the Managing General Partner has determined by written notification (a
“Transfer Determination”), to the transferring Partner, which Transfer
Determination shall not be unreasonably withheld and shall be deemed given if
not refused within seven (7) Business Days of the date of notice thereof to the
Partnership, that either (A) such Transfer will not cause (i) any lender of the
Partnership or an Owning Entity to hold in excess of ten percent (10%) of the
Percentage Interests or any other percentage of the Percentage Interests that
would, pursuant to the Regulations under Section 752 of the Code or any
successor provision, cause a loan by such lender to constitute Partner
Nonrecourse Debt or (ii) a violation of any partnership agreement or other
document forming or governing an Owning Entity, or (B) the Managing General
Partner has determined to waive such requirement in its reasonable discretion,
after having determined that the Transfer will not materially adversely affect
the Partnership, its assets or any Partner, or constitute a violation of the
Partnership Law, or any other law to which the Partnership or an Owning Entity
is subject.”


    10.        Section 8.1 is hereby amended to delete paragraph (e) thereof in
its entirety and to redesignate thesucceeding paragraph accordingly.

7

--------------------------------------------------------------------------------

    11.        Section 8.2 of the Partnership Agreement is hereby amended to
delete clause (ii) and to insert the following in the place thereof:

    “(ii)        if the assignee holds Units of Partnership Interest, the
assignee delivers to the Partnership a Partnership Interest Certificate
evidencing the number of Units of Partnership Interest which are the subject of
the Transfer, and in the case of each assigning Partner whether or not it holds
Units of Partnership Interest, the assignee delivers to the Partnership a duly
executed and acknowledged written instrument of assignment, which instrument of
assignment binds the assignee to all of the terms and conditions of this
Agreement as if the assignee were a signatory party hereto and does not release
the assignor from any liability or obligation (accrued to the date of Transfer)
of or in respect of the Partnership Interest which is the subject of the
Transfer;"


    12.        Section 8.3(a) of the Partnership Agreement is hereby amended to
delete “or Series E Units of Partnership Interest” immediately following “Units
of Partnership Interest” in the second parenthetical of the proviso in such
section.

    13.        Section 8.3 is hereby further amended by deleting paragraph (b)
thereof in its entirety and by inserting the following new paragraph (b) in the
place thereof:

    “(b)        An assignee of any portion of or an interest in a Partnership
Interest (an “Assigned Interest”) pursuant to a Transfer with respect to which a
Transfer Determination has been granted that has not, for any reason, been
admitted as, or become, a partner in the Partnership in the place and stead of
an assignor Partner (the “Original Assignor”) in respect of the Assigned
Interest, may, by prior written notice to the Managing General Partner, assign
the Assigned Interest, in accordance with and subject to the provisions of this
Article VIII in all respects as if or with the same effect as if such assignee
were a Partner, and in the event that any subsequent assignee is admitted as a
substitute partner in accordance with and subject to Section 8.2 hereof, the
Original Assignor, simultaneously with such subsequent assignment, shall
Transfer all of its remaining right, title, and interest in the Partnership
Interest relating to the Assigned Interest, to the Partner acquiring the
Assigned Interest, which Partner shall act and be the partner in respect of the
Assigned Interest in the place and stead of the Original


8

--------------------------------------------------------------------------------

  Assignor. Each assignor Partner, on behalf of itself and its permitted
successors and assigns, hereby agrees to enter into an appropriate amendment to
this Agreement, the Certificate of Limited Partnership (if required by the
Partnership Law), and any other document determined by the Managing General
Partner to be necessary to reflect the foregoing.”


    14.       Section 13.18 is hereby deleted in its entirety, and the following
Section 13.18 is substituted in the place thereof:

          Section 13.18 Lost Partnership Interest Certificates


          In the event that any Partnership Interest Certificate shall be lost,
stolen, or destroyed, the Managing General Partner may authorize the issuance of
a substitute Partnership Interest Certificate in place of the Partnership
Interest Certificate so lost, stolen, or destroyed. In each such case, the
applicant for a substitute Partnership Interest Certificate shall furnish to the
Managing General Partner evidence to its satisfaction of the loss, theft, or
destruction of such Partnership Interest Certificate and of the ownership
thereof, and also such security or indemnity as the Managing General Partner may
reasonably require.”


    15.        Schedule A to the Partnership Agreement is hereby deleted in its
entirety, and the Schedule A attached hereto is substituted in the place
thereof.

    16.        Exhibit A-1 is deleted in its entirety.

    17.        Section and clause references within the Partnership Agreement
are renumbered accordingly.

    18.        Except as expressly set forth herein, the terms and provisions of
the Partnership Agreement continue unmodified and are hereby confirmed and
ratified.

    19.        This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

    20.        This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware.

    21.        This Amendment may be executed in two (2) or more counterparts,
all of which as so executed shall constitute one (1) Amendment, binding on all
of the parties hereto, notwithstanding that all the parties are not signatory to
the original or the same counterpart; provided, however, that no provision of
this Amendment shall become effective and binding unless and until all parties
hereto have duly executed this

9

--------------------------------------------------------------------------------

Amendment, at which time this Amendment shall then become effective and binding
as of the date first-above written.

IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 hereof, on behalf of all of the Partners, have entered into this
Amendment as of the date first-above written.

TAUBMAN CENTERS, INC., a Michigan corporation

By: /s/ Lisa A. Payne
      Lisa A. Payne

Its: Executive Vice President and Chief
      Financial and Administrative Officer

TG PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership

By: TG Michigan, Inc., a Michigan corporation, Managing General Partner

      By: /s/ Robert S. Taubman
            Robert S. Taubman

      Its: President and
            Chief Executive Officer

TAUB-CO MANAGEMENT, INC., a Michigan corporation

By: /s/ Robert S. Taubman
      Robert S. Taubman

Its: President and Chief Executive Officer

10

--------------------------------------------------------------------------------


SCHEDULE A


UNITS OF PARTNERSHIP INTEREST AND PERCENTAGE INTERESTS OF THE PARTNERS


SEE ATTACHED.

11

--------------------------------------------------------------------------------

CALCULATION OF TRG GENERAL/LIMITED PARTNERSHIP OWNERSHIP

No of Units 01/31/05

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TRG General partners              Taubman Centers, Inc.  49,440,000  
60.984248%       TG Partners Limited Partnership  6,327,098   7.804476% 
     Taub-Co Management, Inc.  1,975   0.002436% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       Total General Partnership Interests  55,769,073   68.791160% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Limited partners       Auri Neal Naggar  29,985   0.036986%       Avner Naggar &
Gloria Frank Naggar Living Trust  9,875   0.012181%       Burkhardt Family
Trust  28,550   0.035216%       Charles Carlise  100,000   0.123350% 
     Courtney Lord  367,153   0.452883%       Craig Gordon  18,448   0.022756% 
     David Naggar  29,985   0.036986%       Deborah Lyon Simon Revocable Trust 
66,413   0.081920%       Edward F. Meltzer, Jr  3,690   0.004552%       El
Camino  0   0.000000%       G.K. Las Vegas Limited Partnership  1,326,459  
1.636187%       Gayle T. Kalisman  5,925   0.007308%       Gloria Dobbs  107,877
  0.133066%       Grossman/Southwest Associates, L.P.  0   0.000000%       James
R. Keegan  3,690   0.004552%       Jay E. Liebig  3,690   0.004552% 
     Leonard Dobbs  107,877   0.133066%       Margaret Putnam  20,154  
0.024860%       Marilyn L. Neustadt  14,759   0.018205%       Marvin G. Leech 
139,648   0.172256%       Michaela Naggar Bourne  29,985   0.036986% 
     Norfolk Place Limited Partnership  190,909   0.235486%       R & W -- TRG
LLC  1,338,496   1.651035%       Residuary Trust - Leonard Z. Lyon  7,380  
0.009103%       Richard P. Kughn  772,399   0.952754%       Robert S. Taubman 
5,925   0.007308%       Ron Naggar, M.D  29,985   0.036986%       R. R. Lyon
Living Trust  7,380   0.009103%       Scott Gordon  18,448   0.022756% 
     Sheldon M. Gordon  132,826   0.163841%       Sidney Unobskey, as Trustee of
Unobskey Family Trust  304,538   0.375648%       Southwest Associates
Investments, LLC  261,022   0.321971%       Tamara Naggar  29,985   0.036986% 
     Taubman Realty Ventures  11,011   0.013582%       TG Acquisitions  445,191
  0.549143%       The A. Alfred Taubman Restated Revocable Trust  9,875  
0.012181%       The Kughn Real Properties Company  60,533   0.074667%       The
Max M. Fisher Revocable Trust  393,337   0.485181%       The Robert C. Larson
Revocable Trust  1,161,841   1.433131%       TRA Partners  17,699,879  
21.832802%       William S. Taubman  5,925   0.007308% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       Total Limited Partnership Interests  25,301,048   31.208840% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     Total  81,070,121   100.000000% 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------